Citation Nr: 0736068	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-07 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

In August 2007, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence links 
the veteran's asbestos-related lung disease to significant 
post-service exposure to asbestos.

2.  COPD was not demonstrated during the veteran's active 
military service or until decades thereafter, and is not 
shown to have been related to service.

3.  In-service cigarette smoking cannot provide a basis on 
which to grant service connection for the veteran's claimed 
pulmonary disability.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  COPD was not incurred or aggravated while on active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.300 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2002 and 
February 2004 correspondence and a March 2004 statement of 
the case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The SOC informed the claimant of the need to submit all 
pertinent evidence in his possession.  He informed VA in 
March 2006 that he had no additional information or evidence 
to submit.  March 2006 correspondence provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.  The 
claimant was provided the opportunity to present pertinent 
evidence, to include at a hearing conducted by the 
undersigned.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  


Factual Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a respiratory condition.  His 
February 1952 enlistment examination and February 1956 
separation examination reports both showed negative chest X-
ray findings.  Also, in each instance, the respiratory system 
was clinically evaluated as being normal.  Other X-ray 
findings, in May 1953 and May 1954, showed normal chest 
findings.  The service medical records are completely devoid 
of any mention of asbestos exposure.  

A March 1956 letter from the Alabama School of Trades shows 
that the veteran enrolled in a machine shop class at that 
time.

A January 2002 private history and physical report, completed 
by Dr. Shah, includes diagnoses of interstitial lung disease, 
probably from asbestosis; history of smoking; and elevation 
of left diaphragm and calcified spot in the left upper lung 
field apex, probably old granuloma.  A left upper lobe 
biopsy, dated later in January 2002, shows no evidence of 
neoplastic or granulomatous disease.  The veteran gave a 
history of being a heavy smoker for many years, and of being 
a current smoker.  He alleged that he had been exposed to 
asbestos while in the Navy from 1952 to 1956, and stated that 
he worked in a steel mill for 40 years following his service 
separation.  He acknowledged some exposure to asbestos while 
working in the steel plant.  Bronchoscopy testing 
accomplished in January 2002 revealed findings of chronic 
bronchitis.  

A February 2002 letter from Dr. Shah shows that he indicated 
that clinical testing afforded the veteran (chest X-ray and 
pulmonary function tests) were consistent with restrictive 
interstitial lung disease, which were compatible with 
pulmonary asbestosis.  The letter also observed that the 
veteran had given a history of working in a steel plant for 
40 years after being exposed to asbestos in the Navy from 
1952 to 1956.  


A March 2002 letter from a private physician, Dr. Verma, 
shows that he examined the veteran at that time.  He reported 
that the veteran had worked around asbestosis for 
approximately 40 years in the past.  The veteran gave a 40-
year history of smoking, but indicated that he no longer did 
smoke.  

A VA Form 21-4138, dated in October 2002, shows that the 
veteran noted that he worked at a steel plant from 1956 to 
2001 following his service separation.  He added that he was 
always "in the vicinity of asbestosis" while working at the 
mill.  He added that he was on a ship for a period of seven 
days during his Navy enlistment, at which time the pipes were 
insulated with asbestos.  The veteran added that he also 
worked as an airman on the flight line, and as an air traffic 
controller.  

The report of an October 2002 VA respiratory examination 
shows that the veteran provided a history of working around 
insulation in the Navy.  Chronic obstructive pulmonary 
disease (COPD) and history of asbestos exposure were 
diagnosed.  VA X-rays taken in conjunction with the 
examination showed some mild atelectasis but no obvious 
pleural plaques.  

A November 2004 VA outpatient treatment record shows a 
diagnosis of COPD.  

The report of a January 2005 VA respiratory examination shows 
that the veteran's claims file was reviewed by a physician 
and that opinions were rendered.  The physician noted that 
the veteran had claimed to have only been aboard a boat for 
seven days while in the Navy.  She also noted the veteran's 
postservice employment history at the steel plant.  The 
veteran's long-standing history of smoking was also 
documented.  The reviewing physician, in opining that the 
veteran's previously diagnosed interstitial lung disease due 
to asbestos may be due to asbestosis, also noted that the 
veteran's most significant exposure, as opposed to his 
"insignificant" in-service exposure to asbestos-lined pipes 
inservice, was occupational exposure which occurred after his 
military service.  The reviewing physician opined that the 
veteran's COPD was "most likely due to" his tobacco use 
over the years, and that the veteran's asbestosis was "not 
due" to asbestos exposure "during his military service."  
She added that the veteran's COPD similarly was "not due" 
to asbestos exposure during military service, but was "far 
more likely to be due to his tobacco use."  

A private medical note dated in March 2007 includes a 
diagnosis of stable pulmonary asbestosis.  

The veteran testified in August 2007 that he started smoking 
while in the Navy and had an on and off again history of 
smoking since that time.  See pages seven and eight of 
hearing transcript (transcript).  He added that his 
respiratory problems began when he was a non-smoker.  See 
page 10 of transcript.  The veteran claimed to have been 
exposed to asbestos while working as an air traffic 
controller in the Navy.  Id.  The veteran, of significant 
note, essentially denied any postservice exposure to 
asbestos.  See page 17 of transcript.  He later acknowledged, 
on questioning by the undersigned, some postservice exposure 
to asbestos.  See page 28 of transcript.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).

As to the veteran's contention that his pulmonary disorder 
may be, in essence, in part attributable to his in-service 
cigarette smoking, the Internal Revenue Service Restructuring 
and Reform Act, at 38 U.S.C.A. § 1103, is the applicable 
provision of law.  The statute prohibits service connection 
for disability or death as a result of disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C.A. § 1103 
is applicable only to claims filed after June 9, 1998.  See 
38 C.F.R. § 3.300.  In this case, the veteran filed his claim 
in 2002.  Service connection on the basis of tobacco use in 
service is therefore precluded.


Analysis

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The veteran's military records, both personnel and service 
medical, are devoid of any mention that he was exposed to 
asbestos during his military service.  As noted, service 
medical records are negative for complaints, treatment, or 
diagnosis of a respiratory condition.

The medical evidence shows that the veteran currently has 
been diagnosed with various lung diseases to include 
asbestosis and COPD.  As to the question of whether the 
disease was due to in-service asbestos exposure, however, the 
only evidence of such exposure is the veteran's own 
statements; there is no other corroborating or verifying 
evidence of record.  This is particularly noteworthy, in that 
the veteran has provided a history of in-service asbestos 
exposure to both private and VA physicians.  

The January 2005 VA physician, who reviewed the veteran's 
complete medical history before rendering the solicited 
medical opinions, indicated that given the veteran's history 
of duties while in the Navy (which included his 
"insignificant" exposure to asbestos from being in the 
"vicinity of asbestos coated pipes for a short period of 
time"), and the veteran's employment history in the steel 
plant for about 45 years after discharge, it was unlikely 
that the veteran's asbestosis was due to asbestos exposure 
due to his military service, but rather to his "significant' 
occupational exposure which occurred after his serviced 
separation.  The opining physician also indicated that, as 
noted above, the veteran's diagnosed COPD was "most likely 
due to" the veteran's long history of tobacco use, and not 
due to his claimed inservice asbestos exposure.  


There is no competent evidence in support of the veteran's 
assertion that he was exposed to asbestos during service.  
Moreover, the medical evidence shows that the veteran has 
asbestos-related lung disease, but that it developed as a 
result of post-service exposure.  The medical evidence also 
shows that his COPD is due to his history of smoking, and not 
to his military service.  See also 38 C.F.R. § 3.300.  Thus, 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


